Citation Nr: 0102877	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include a bipolar affective 
disorder without psychosis.

2.  Entitlement to service connection for a passive-
aggressive personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from December 1979 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).

On substantive appeal in August 1999, the veteran stated that 
she had filed a claim for service connection for "bad 
nerves, not [a] bipolar disorder."  In order to encompass 
the veteran's contentions, the issue of entitlement to 
service connection for a bipolar affective disorder has been 
restyled as listed on the title page.


FINDINGS OF FACT

1.  To the extent necessary, the VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claims.

2.  An acquired psychiatric disability was initially 
demonstrated many years after service and the medical 
evidence does not establish that it is related to service.

3.  Personality disorders are not diseases within the meaning 
of applicable VA legislation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include a bipolar 
affective disorder without psychosis, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 11113, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000). 

2.  As a matter of law, the veteran's passive-aggressive 
personality disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
psychiatric disability, to include a bipolar affective 
disorder without psychosis, and a passive-aggressive 
personality disorder.  Review of the record indicates that 
the veteran receives Social Security disability benefits and 
that in 1994 she was hospitalized at Greenbrier Hospital.  
These reports are not of record.  However, throughout the 
pendency of her appeal the veteran has maintained that she 
did not receive medical treatment prior to 1994, and private 
medical reports note that a bipolar disorder was initially 
diagnosed in 1994.  For the reasoning discussed below, the 
Board finds that in this case no additional development is 
warranted.  The Secretary is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Also, a remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  As 
such, to the extent necessary, the VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service, during other than 
a period of war.  38 U.S.C.A. § 1131.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  However, service connection may not be 
allowed for congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency.  Such are not diseases within the meaning of 
applicable legislation referable to service connection.  38 
C.F.R. § 3.303(c).  

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability, to include a bipolar 
affective disorder without psychosis, and, as a matter of 
law, the veteran's passive-aggressive personality disorder is 
not a disease within the meaning of applicable VA 
legislation.  

The service medical records show that in January 1980, after 
three weeks of active duty, the veteran was referred to the 
community mental health facility for evaluation for 
discharge.  At that time, the veteran stated that she could 
not adapt to the military environment due to bad nerves.  On 
mental status examination, the veteran's appearance was neat, 
she was oriented times three, her mood was normal, affect was 
appropriate to mood, and her thought content and processes 
were normal.  Additionally, insight and judgment were fair 
and no suicidal or homicidal ideation was present at that 
time.  The impression was passive-aggressive personality with 
immature features, and separation from service was 
recommended.  The veteran was discharged from service 
pursuant to the trainee discharge program as a marginal or 
non-productive trainee.  See DD Form 214.  The service 
records show no evidence of an acquired psychiatric disorder, 
to include a bipolar affective disorder and/or bipolar 
disorder.  The reports fail to show that the veteran's 
disorder had its onset in service or was aggravated by active 
service.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, criteria for bipolar disorder.  

The post-service medical evidence establishes that a bipolar 
disorder was initially clinically demonstrated many years 
after discharge from active service, and does not establish 
that it is in any way related to active service.  Medical 
reports from VA hospital and outpatient treatment facilities, 
as well as the private medical reports merely show treatment 
for symptoms associated with a mental disorder and record 
diagnoses of a bipolar disorder and bipolar affective 
disorder.  The reports reflect that the veteran's bipolar 
disorder was initially diagnosed in 1994, more than 14 years 
after service and, except for the veteran's own historical 
recollections, do not reference etiology to service.  Because 
the veteran is not competent to etiologically relate her 
mental disorder to service or any events of service and 
because the competent medical evidence is silent in this 
respect, the Board finds that the evidence preponderates 
against the veteran's claim.  

The Board notes that a diagnosis of passive-aggressive 
personality with immature features was made in service and a 
diagnosis of borderline and histrionic traits was made post 
service.  Service connection cannot be granted for such, 
however, as personality disorders are not considered diseases 
within the meaning of VA legislation.  38 C.F.R. § 3.303(c).

In this case, the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
an acquired psychiatric disability, to include a bipolar 
affective disorder without psychosis, and  for a passive-
aggressive personality disorder, and is not in relative 
equipoise.  The appeal is denied.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(c); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) 
(to be codified as amended at 38 U.S.C. § 5107).


ORDER

Service connection for an acquired psychiatric disability, to 
include a bipolar affective disorder without psychosis, is 
denied.

Service connection for a passive-aggressive personality 
disorder is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

